DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/08/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al., (US 2019/0215628 A1) (hereinafter Norris) in view Leblang et al., (US 10,715,528 B1) (hereinafter Leblang).

Regarding Claim 1: Norris discloses a computer-implemented method comprising:
analyzing a received directional voice command by identifying a plurality of contextual factors associated with at least one user in a plurality of users using a natural language processing algorithm; processing and comparing (analyzing) voice commands rendered by a second user based on the identified contextual factors including the sound pressure in the room, head orientation, physical room and the position of the speaker and sound localization point (Norris ¶0264, 0261, lines 11-21 and 0279, lines 3-5);
 wherein the at least one user is associated with a computing device; Norris discloses multiple users utilizing computer systems within a virtual conference call (Norris ¶0261 and 0264);
dynamically identifying the at least one user in the plurality of users based on an analysis of the identified contextual factors associated with the analyzed directional voice command; Norris discloses upon establishing computer-based communication with multiple physical and virtual users and locations within in a virtual/in-person conference call, automatically determining a given user based on multiple contextual factors including the available or empty spaces around the table, the number of participants on the call, the size and shape of the room, the identities of the participants and the furniture (tables and chairs) in the room (Norris ¶0261);
generating a plurality of scenarios within a mixed reality environment based on the identified contextual factors associated with analyzed directional voice command, wherein the identified user is incorporated with a plurality of virtual individuals capable of transmitting the analyzed directional voice command; Norris discloses generating multiple virtual rooms and locations (scenarios) within a augmented reality environment with virtual and local users based on voice commands that can be transmitted by one or more of the conference call users that incorporates multiple contextual factors including the available or empty spaces around the table, the number of participants on the call, the size and shape of the room, the identities of the participants and the furniture (tables and chairs), the sound pressure in the room, head orientation and position of the speaker and the corresponding sound localization points for each user (Norris ¶0260 and 0264); 
identifying a location within the generated plurality of scenarios associated with at least one received directional voice command within a plurality of directional voice commands associated with the plurality of virtual individuals; Norris discloses determining a location of the user and corresponding voice command of a given user based on the multiple rooms and locations (scenarios) of the virtual/in-person conference call consisting of remote (virtual), present users and computer programs that are speaking and/or listening (Norris ¶0259-0261 and 0263-0264);

However, Norris fails to explicitly disclose:
validating the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm.

However, in an analogous art, Leblang discloses: 
validating the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm; Leblang discloses the use of authentication service, executed by the software algorithm, that confirms within a degree of confidence a particular user’s location based on analysis of stored data and voice location data inputted into the system or server (Leblang col 2, lines 32-47; col 3, lines 51-58 and col 22, lines 12-15).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Leblang in the method of Norris, because this would allow the use of authentication services and software (algorithm) to confirm the identified location based on voice and stored data inputs regarding the user (Leblang col 2, lines 32-47; col 3, lines 45-58 and col 22, lines 12-15).

Regarding Claim 2: Norris, in view of Leblang, further discloses the computer implemented method of claim 1, wherein the plurality of contextual factors provides additional information to the received directional voice command, wherein the additional information is security information associated with each user within the plurality of users. It would have been disclosed obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Leblang in the method of Norris, because this would allow the use of authentication services to verify the security information of a particular user rendering a voice command (Leblang col 15, lines 51-67 and col 16, lines 1-2).

Regarding Claim 5: Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, further comprising generating the mixed reality environment by projecting a plurality of virtual items that are layered over a physical area outside of a virtual reality environment (Norris ¶0280).

Regarding Claim 6: Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, wherein generating the plurality of scenarios comprises generating a scenario for each sequence of developing events based on the analysis of the received directional voice command associated with each user within the plurality of users (Norris ¶0264, lines 16-40 and 0118).

Regarding Claim 7: Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, wherein identifying the location associated with the at least one received directional voice command comprises: identifying a location associated with the at least one received directional voice command based on a direction at a predetermined period of time in relation to the computing device (Norris ¶0169); identifying a location associated with the at least one received directional voice command based on angular position at a predetermined period of time in relation to the
computing device (Norris ¶0169 and 0172).

Regarding Claim 8: Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, wherein validating the identified location comprises: identifying a deviation within the analysis of the received directional voice command (Leblang col 2, lines 32-47); initiating a test within the plurality of scenarios based on the identified deviation of the analyzed directional voice command (Leblang col 2, lines 32-47); and testing success criteria by continually updating a plurality of parameters associated with each respective generated scenario within the plurality of scenarios based on the identified deviation using the corpus knowledge algorithm (Leblang col 2, lines 47-51, col 14, lines 37-48 and col 22, lines 12-15).  It would have been disclosed obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Leblang in the method of Norris, because this would allow the use of authentication services and software (algorithm) to confirm and continually verify a particular user’s voice location within the conference call (Leblang col 2, lines 32-47; col 15, lines 51-67 and col 16, lines 1-2).

Regarding Claim 9: Norris discloses a computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising; one or more computer readable storage media for executing program instructions (Norris ¶0279 and 0289);
program instructions to analyze a received directional voice command by identifying a plurality of contextual factors associated with at least one user in a plurality of users using a natural language processing algorithm;  Norris discloses processing and comparing (analyzing) voice commands rendered by a second user based on the identified contextual factors including the sound pressure in the room, head orientation, physical room and the position of the speaker and sound localization point (Norris ¶0264, 0261, lines 11-21 and 0279, lines 3-5);
wherein the at least one user is associated with a computing device; Norris discloses multiple users utilizing computer systems within a virtual conference call (Norris ¶0261 and 0264);
program instructions to dynamically identify the at least one user in the plurality of users based on an analysis of the identified contextual factors associated with the analyzed directional voice command; Norris discloses upon establishing computer-based communication with multiple physical and virtual users and locations within in a virtual/in-person conference call, automatically determining a given user based on one or more contextual factors including the available or empty spaces around the table, the number of participants on the call, the size and shape of the room, the identities of the participants and the furniture (tables and chairs) in the room (Norris ¶0261);
program instructions to generate a plurality of scenarios within a mixed reality environment based on the identified contextual factors associated with analyzed directional voice command, wherein the identified user is incorporated with a plurality of virtual individuals capable of transmitting the analyzed directional voice command;  Norris discloses generating multiple virtual rooms and locations (scenarios) within a augmented reality environment with virtual and local users based on voice commands that can be transmitted by one or more of the conference call users that incorporates multiple contextual factors including the available or empty spaces around the table, the number of participants on the call, the size and shape of the room, the identities of the participants and the furniture (tables and chairs), the sound pressure in the room, head orientation and position of the speaker and the corresponding sound localization points for each user (Norris ¶0260 and 0264); 
program instructions to identify a location within the generated plurality of scenarios associated with at least one received directional voice command within a plurality of directional voice commands associated with the plurality of virtual individuals; Norris discloses determining a location of the user and corresponding voice command based the generated scenarios of the virtual/in-person conference call utilizing three different locations consisting of remote (virtual) and present users and computer programs that are speaking and/or listening (Norris ¶0259-0261 and 0263-0264);

However, Norris fails to explicitly disclose:
program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm.

However, in an analogous art, Leblang discloses: 
program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm;  Leblang discloses the use of authentication service to confirm within a degree of confidence a particular user’s location based on analysis of stored data and voice location data inputted into the system or server (Leblang col 2, lines 32-47; col 3, lines 51-58 and col 22, lines 12-15).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Leblang in the computer program product of Norris, because this would allow the use of authentication services and software (algorithm) to confirm the identified location based on voice and stored data inputs regarding the user (Leblang col 3, lines 45-58 and col 22, lines 12-15).

Regarding Claim 12: Norris, in view of Leblang, further discloses the computer program product of claim 9, wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to generate the mixed reality environment by projecting a plurality of virtual items that are layered over a physical area outside of a virtual reality environment (Norris ¶0280).

Regarding Claim 13: Norris, in view of Leblang, further discloses the computer program product of claim 9, wherein the program instructions to generate the plurality of scenarios comprise program instructions to generate a scenario for each sequence of developing events based on the analysis of the received directional voice command associated with each user within the plurality of users (Norris ¶0264, lines 16-40 and 0118).

Regarding Claim 14: Norris, in view of Leblang, further discloses the computer program product of claim 9, wherein the program instructions to identify the location associated with the at least one received directional voice command comprise: program instructions to identify a location associated with the at least one received directional voice command based on a direction at a predetermined period of time in relation to the computing device (Norris ¶0169); program instructions to identify a location associated with the at least one received directional voice command based on angular position at a predetermined period of time in relation to the computing device computing device (Norris ¶0169 and 0172).

Regarding Claim 15: Norris, in view of Leblang, further discloses the computer program product of claim 9, wherein the program instructions to validate the identified location comprise: program instructions to identify a deviation within the analysis of the received directional voice command; (Leblang col 2, lines 32-47); program instructions to initiate a test within the plurality of scenarios based on the identified deviation of the analyzed directional voice command (Leblang col 2, lines 32-47); and program instructions to test success criteria by continually updating a plurality of parameters associated with each respective generated scenario within the plurality of scenarios based on the identified deviation using the corpus knowledge algorithm (Leblang col 2, lines 47-51, col 14, lines 37-48 and col 22, lines 12-15). It would have been disclosed obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Leblang in the method of Norris, because this would allow the use of authentication services and software (algorithm) to confirm and continually verify a particular user’s voice location within the conference call (Leblang col 2, lines 32-47; col 15, lines 51-67 and col 16, lines 1-2).

Regarding Claim 16: Norris discloses a computer system comprising: 
one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising; one or more computer readable storage media with processing units for executing program instructions (Norris ¶0279 and 0289);
program instructions to analyze a received directional voice command by identifying a plurality of contextual factors associated with at least one user in a plurality of users using a natural language processing algorithm; Norris discloses processing and comparing (analyzing) voice commands rendered by a second user based on the identified contextual factors including the sound pressure in the room, head orientation, physical room and the position of the speaker and sound localization point (Norris ¶0264, ¶0261, lines 11-21 and 0279, lines 3-5);
wherein the at least one user is associated with a computing device; Norris discloses multiple users utilizing computer systems within a virtual conference call (Norris ¶0261 and 0264);
program instructions to generate a plurality of scenarios within a mixed reality environment based on the identified contextual factors associated with analyzed directional voice command, wherein the identified user is incorporated with a plurality of virtual individuals capable of transmitting the analyzed directional voice command;  Norris discloses generating multiple virtual rooms and locations (scenarios) within a augmented reality environment with virtual and local users based on voice commands that can be transmitted by one or more of the conference call users that incorporates multiple contextual factors including the available or empty spaces around the table, the number of participants on the call, the size and shape of the room, the identities of the participants and the furniture (tables and chairs), the sound pressure in the room, head orientation and position of the speaker and the corresponding sound localization points for each user (Norris ¶0260 and 0264); 
program instructions to dynamically identify the at least one user in the plurality of users based on an analysis of the identified contextual factors associated with the analyzed directional voice command; Norris discloses upon establishing computer-based communication with multiple physical and virtual users and locations within in a virtual/in-person conference call, automatically determining a given user based on one or more contextual factors including the available or empty spaces around the table, the number of participants on the call, the size and shape of the room, the identities of the participants and the furniture (tables and chairs) in the room (Norris ¶0261);
program instructions to identify a location within the generated plurality of scenarios associated with at least one received directional voice command within a plurality of directional voice commands associated with the plurality of virtual individuals; Norris discloses determining a location of the user and corresponding voice command based the generated scenarios of the virtual/in-person conference call utilizing three different locations consisting of remote (virtual) and present users and computer programs that are speaking and/or listening (Norris ¶0259-0261 and 0263-0264);

However, Norris fails to explicitly disclose:
program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm.

However, in an analogous art, Leblang discloses: 
program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm;  Leblang discloses the use of authentication service to confirm within a degree of confidence a particular user’s location based on analysis of stored data and voice location data inputted into the system or server (Leblang col 2, lines 32-47; col 3, lines 51-58 and col 22, lines 12-15).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Leblang in the computer system of Norris, because this allow the use of authentication services and software (algorithm) to confirm the identified location based on voice and stored data inputs regarding the user (Leblang col 3, lines 45-58 and col 22, lines 12-15).

Regarding Claim 19: Norris, in view of Leblang, further discloses the computer system of claim 16, wherein the program instructions to generate the plurality of scenarios comprise program instructions to generate a scenario for each sequence of developing events based on the analysis of the received directional voice command associated with each user within the plurality of users (Norris ¶0264, lines 16-40 and 0118).

Regarding Claim 20: Norris, in view of Leblang, further discloses the computer system of claim 16, wherein the program instructions to identify the location associated with the at least one received directional voice command comprise: program instructions to identify a location associated with the at least one received directional voice command based on a direction at a predetermined period of time in relation to the computing device (Norris ¶0169); program instructions to identify a location associated with the at least one received directional voice command based on angular position at a predetermined period of time in relation to the computing device computing device (Norris ¶0169 and 0172).

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al., (US 2019/0215628 A1) (hereinafter Norris) in view Leblang et al., (US 10,715,528 Bl) (hereinafter Leblang) and further in view of Lovitt et al., (US 2018/0366118 Al) (hereinafter Lovitt).

Regarding Claim 3: Norris, in view of Leblang, discloses the computer-implemented method of claim 1. However, Norris, in view of Leblang, fails to disclose the claimed: wherein analyzing the received directional voice command comprises determining a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm;

However, in an analogous art, Lovitt discloses: wherein analyzing the received directional voice command comprises determining a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm; Lovitt discloses the virtual assistant understanding (analyzing) a voice command provided by the first participant (user) pertains to a request while the participant is gazing at the virtual assistant avatar (Lovitt ¶0081, lines 18-23).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Lovitt in the method of Norris, in view of Leblang, because this would allow the services of the virtual assistant to be triggered and the user’s requests to be processed by way of the physical direction of the participant’s (user’s) voice command vice utilizing a triggered phrase (Lovitt ¶0081).


Regarding Claim 4: Norris, in view of Leblang, discloses the computer-implemented method of claim 1. However, Norris, in view of Leblang, fails to disclose the claimed: further comprising dynamically transmitting a transcript associated with the received directional voice command to another computing device associated with a different user;

However, in an analogous art, Lovitt discloses: further comprising dynamically transmitting a transcript associated with the received directional voice command to another computing device associated with a different user; Lovitt discloses the user configuring the action-taking module to access one or more user devices to automatically (dynamically) provide audio transcription of user commands (Lovitt ¶0031).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Lovitt in the method of Norris, in view of Leblang, because this would allow the system to automatically transcribe the audio provided by user commands and utterances (Lovitt ¶0031).

Regarding Claim 10: Norris, in view of Leblang, discloses the computer program product of claim 9. However, Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm;

However, in an analogous art, Lovitt discloses: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm; Lovitt discloses the virtual assistant understanding (analyzing) a voice command provided by the first participant (user) pertains to a request while the participant is gazing at the virtual assistant avatar (Lovitt ¶0081, lines 18-23).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Lovitt in the computer-implemented method of Norris, in view of Leblang, because this would allow the services of the virtual assistant to be triggered and the user’s requests to be processed by way of the physical direction of the participant’s (user’s) voice command vice utilizing a triggered phrase (Lovitt ¶0081).

Regarding Claim 11: Norris, in view of Leblang, discloses the computer program product of claim 9. However, Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user;

However, in an analogous art, Lovitt discloses: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user; Lovitt discloses the user configuring the action-taking module to access one or more user devices to automatically (dynamically) provide audio transcription of user commands (Lovitt ¶0031).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Lovitt in the computer program product of Norris, in view of Leblang, because this would allow the system to automatically transcribe the audio provided by user commands and utterances (Lovitt ¶0031).

Regarding Claim 17: Norris, in view of Leblang, discloses the computer system of claim 16. However, Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm;

However, in an analogous art, Lovitt discloses: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm; Lovitt discloses the virtual assistant understanding (analyzing) a voice command provided by the first participant (user) pertains to a request while the participant is gazing at the virtual assistant avatar (Lovitt ¶0081, lines 18-23).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Lovitt in the computer system of Norris, in view of Leblang, because this would allow the services of the virtual assistant to be triggered and the user’s requests to be processed by way of the physical direction of the participant’s (user’s) voice command vice utilizing a triggered phrase (Lovitt ¶0081).

Regarding Claim 18: Norris, in view of Leblang, discloses the computer system of claim 16. However, Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user;

However, in an analogous art, Lovitt discloses: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user; Lovitt discloses the user configuring the action-taking module to access one or more user devices to automatically (dynamically) provide audio transcription of user commands (Lovitt ¶0031).

Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Lovitt in the computer system of Norris, in view of Leblang, because this would allow the system to automatically transcribe the audio provided by user commands and utterances (Lovitt ¶0031).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Fallon (US 2018/0004481 Al) discloses controlling, managing, and/or otherwise interacting with mixed (e.g., virtual and/or augmented) reality content in response to input from a user, including voice input, device input, among other such inputs, in a mixed reality environment. For example, a mixed reality device, such as a headset or other such device can perform various operations in response to a voice command or other such input. In one such example, the device can receive a voice command and an application executing on the device or otherwise in communication with the device can analyze audio input data of the voice command to control the view of content in the environment, as may include controlling a user's "position" in the environment. The position can include, for example, a specific location in time, space, etc., as well as directionality and field of view of the user in the environment. A reference element can be displayed as an overlay to the mixed reality content, and can provide a visual reference to the user's position in the environment.
Lacey et al. (US 2019/0362557 Al) discloses wearable systems and methods that use multiple inputs ( e.g., gesture, head pose, eye gaze, voice, totem, and/or environmental factors (e.g., location)) to determine a command that should be executed and objects in the three-dimensional (3D) environment that should be operated on. The wearable system can detect when different inputs converge together, such as when a user seeks to select a virtual object using multiple inputs such as eye gaze, head pose, hand gesture, and totem input. Upon detecting an input convergence, the wearable system can perform a trans modal filtering scheme that leverages the converged inputs to assist in properly interpreting what command the user is providing or what object the user is targeting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658